                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYN ESCALANTE,                                 Case No. 18-cv-05562-HSG
                                   8                    Plaintiff,                          ORDER STRIKING PLAINTIFF'S
                                                                                            “SUPPLEMENTAL MOTIONS” AND
                                   9             v.                                         SETTING BRIEFING SCHEDULE
                                  10     SAN FRANCISCO COMMUNITY                            Re: Dkt. Nos. 57, 64, 66
                                         COLLEGE DISTRICT, AND BOARD OF
                                  11     TRUSTEES, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Carolyn Escalante, pro se, filed multiple “motions” in this case that are essentially
                                  15   supplemental briefing on motions that have already been fully briefed. See Dkt. Nos. 57, 64, 66.
                                  16   Plaintiff did not obtain prior Court approval before filing any of these motions, in violation of
                                  17   Civil Local Rule 7-3(d). See Civil L.R. 7-3(d). The Court therefore addresses Plaintiff’s
                                  18   violations and briefing schedule with respect to each of these “supplemental motions.”
                                  19          On April 18, 2019, Plaintiff filed a “Motion to Opposition to San Francisco Community
                                  20   College District’s Motion to Dismiss,” which is essentially a sur-reply to Defendants’ reply in
                                  21   support of their motion to dismiss. Dkt. No. 64. Plaintiff did not obtain prior Court approval
                                  22   before filing her motion. See Civil L.R. 7-3(d). Defendants filed their opposition to this motion
                                  23   on May 2, 2019. Dkt. No. 67. Under the rules, Plaintiff is not allowed to respond to Defendants’
                                  24   reply (by filing something called a “motion” or in any other way). The schedule for filings is
                                  25   motion, opposition, and reply, with no further filings permitted absent advance permission from
                                  26   the Court. The Court thus STRIKES Dkt. No. 64 for failure to comply with the Local Rules.
                                  27          Plaintiff also filed a “supplemental motion” to her motion for default judgment after filing
                                  28   her reply brief in support of her motion for default judgment, again without obtaining prior Court
                                   1   approval, in violation of Civil Local Rule 7-3(d). See Dkt. No. 57; Civil L.R. 7-3(d). The Court

                                   2   thus STRIKES Dkt. No. 57.

                                   3          Plaintiff then filed another “motion for default judgment,” which is essentially a request

                                   4   for sanctions against Defendant Maria M. Lampasona, who is also serving as counsel for SFCCD

                                   5   Defendants. Dkt. No. 66. Defendants may file an opposition to this motion by May 10, 2019, and

                                   6   Plaintiff may file her reply brief by May 17, 2019. Parties must limit their briefings to arguments

                                   7   on the sanctions issue only, as briefing for the motion for default judgment has been completed.

                                   8   Plaintiff’s motion will be heard at 2:00 p.m. on May 22, 2019, along with all the other motions

                                   9   currently pending before the Court.

                                  10          The Court directs Plaintiff to comply with the Civil Local Rules when filing papers, and

                                  11   informs her that the Court will continue to strike and disregard briefs that do not comply with

                                  12   those rules.1
Northern District of California
 United States District Court




                                  13          It is HEREBY ORDERED that:

                                  14              1. Plaintiff’s “Motion to Opposition,” Dkt. No. 64, and “Supplemental Motion re

                                  15                   Reply to Opposition/Response,” Dkt. No. 57, are STRICKEN; and

                                  16              2. Defendants may file an opposition to Plaintiff’s Motion for Default Judgment, Dkt.

                                  17                   No. 66, by May 10, 2019, and Plaintiff may file her reply brief by May 17, 2019.

                                  18                   Plaintiff’s motion will be heard at 2:00 p.m. on May 22, 2019.

                                  19           IT IS SO ORDERED.

                                  20   Dated: 5/6/2019

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27   1
                                         The Court also warns Plaintiff that to the extent Phillip Martinez is acting as her de facto legal
                                  28   representative, because Mr. Martinez is not a licensed attorney, this is strictly prohibited. See
                                       Civil L.R. 3-9(a), 11-1.
                                                                                          2
